Exhibit 10.4

 

[g257231kn01i001.jpg]

Document A111TM – 1997

 

Standard Form of Agreement Between Owner and Contractor

where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price

 

AGREEMENT made as of the Twenty-Fifth day of September in the year Two
Thousand and Seven
(In words, indicate day, month and year)

 

BETWEEN the Owner:
(Name, address and other information)

 

Diamond Jo, LLC
3rd Street Harbor
P. O. Box 1750
Dubuque, Iowa 52001

 

and the Contractor:
(Name, address and other information)

 

Conlon Construction Co.
1100 Rockdale Road (52003)
P. O. Box 3400
Dubuque, Iowa 52004-3400

 

The Project is:
(Name and location)

 

New Casino Facility
Diamond Jo Casino
Dubuque, Iowa

 

The Architect is:
(Name, address and other information)

 

YWS Architects
5005 West Patrick Lane
Las Vegas, Nevada 89118

 

The Owner and Contractor agree as follows.

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

This document is not intended for use in competitive bidding.

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

 

This document has been approved and endorsed by the Associated General
Contractors of America.

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1 THE CONTRACT DOCUMENTS

 

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.

 

ARTICLE 2 THE WORK OF THIS CONTRACT

 

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

 

ARTICLE 3 RELATIONSHIP OF THE PARTIES

 

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

 

(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

 

(Paragraphs deleted)
Date of Commencement is July 18, 2007.

 

§ 4.2 The Contract Time shall be measured from the date of commencement.

 

§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than
(Paragraphs deleted)
October 31, 2008, based on 100% for construction documents provided to
contractor. The actual substantial completion date to be finalized through
Change Order No. 1.

4.3.1 Liquidated damages of $10,000 per day will be established once the
construction documents are 100% complete and Change Order No. is finalized. The
actual substantial completion date to be finalized through Change Order No. 1.

 

Portion of Work

 

Substantial Completion date

 

, subject to adjustments of this Contract Time as provided in the Contract
Documents.

 

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 12:13:58 on 09/25/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2094456729)

 

2

--------------------------------------------------------------------------------


 

ARTICLE 5 BASIS FOR PAYMENT

 

§ 5.1 CONTRACT SUM

 

§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.

 

§ 5.1.2 The Contractor’s Fee is:

 

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

 

Contractor’s Fee is three and a half percent (3.5%) of the Cost of the Work.
Upon acceptance by the Owner of the Guaranteed Maximum Price, the Contractor’s
Fee will become fixed. Any additions, for changes in work, would be charged at
the actual Cost of the Work plus the 3.5% Contractor’s Fee.

 

§ 5.2 GUARANTEED MAXIMUM PRICE

 

§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed Nineteen Million, Two Hundred Eighty-Three
Thousand, One Hundred Ninety-Five Dollars and 75/cents ($19,283,195.75   ),
subject to additions and deductions by Change Order as provided in the Contract
Documents. Such maximum sum is referred to in the Contract Documents as the
Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum Price
to be exceeded shall be paid by the Contractor without reimbursement by the
Owner - per Exhibit A for reference only. The GMP is not a line item GMP, rather
a total Lump Sum GMP. A savings cost and allocation of contingency to be
stipulated in Change Order No. 1.

 

(Insert specific provisions if the Contractor is to participate in any savings.)

 

§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

 

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

 

N/A

 

§ 5.2.3 Unit prices, if any, are as follows:

 

Description

 

Units

 

Price ($0.00)

N/A

 

 

 

 

 

§ 5.2.4 Allowances, if any, are as follows

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

Refer to Exhibit B.

 

Allowance

 

Amount ($0.00)

 

Included items

 

§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:

 

Refer to Exhibit C – Listing of Assumptions

Refer to Exhibit D – Design Development Estimate

 

§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 12:13:58 on 09/25/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2094456729)

 

3

--------------------------------------------------------------------------------


 

ARTICLE 6 CHANGES IN THE WORK

 

§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.

 

§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

 

§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as defined in Section 5.1.2 of this
Agreement.

 

(Paragraphs deleted)

 

ARTICLE 7 COSTS TO BE REIMBURSED – AND INCLUDED IN GMP

 

§ 7.1 COST OF THE WORK

 

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

 

§ 7.2 LABOR COSTS

 

§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops, including fee of 7.5% for self-performed work.

 

§ 7.2.2 Wages or salaries of the Contractor’s project management, supervisory
and administrative personnel when stationed at the site with the Owner’s
approval.

 

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

 

§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

 

§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.

 

§ 7.3 SUBCONTRACT COSTS

 

§ 7.3.1. Amounts properly billed by Subcontractors for work which has been
approved by the Contractor in accordance with the Subcontract.

 

(Paragraphs deleted)

 

§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

 

§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

4

--------------------------------------------------------------------------------


 

§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

 

§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.

 

§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.

 

§ 7.5.3 Costs of removal of debris from the site.

 

§ 7.5.4 Costs of document reproductions, photographs, facsimile transmissions
and long-distance telephone calls, cellular phones, postage and parcel delivery
charges, telephone service at the site and reasonable petty cash expenses of the
site office.

 

§ 7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work.

 

§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

 

§ 7.6 MISCELLANEOUS COSTS

 

§ 7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract:

 

§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.

 

§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

 

§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.

 

§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.

 

§ 7.6.6 Data processing costs related to the Work, including all hardware and
software costs.

 

§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.

 

§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner’s
prior written approval; which approval shall not be unreasonably withheld.

 

§ 7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

5

--------------------------------------------------------------------------------


 

7.6.10 Cost of necessary safety equipment, supplies, drug testing, and
associated safety procedures.

 

7.6.11 Off site storage warehousing and fabricating, if necessary.

 

7.6.12 Meals and lodging while conducting business for the Project.

 

7.6.13 Costs incurred after completion of the Project for warranty items that
cannot be billed to subcontractors.

 

§ 7.7 OTHER COSTS AND EMERGENCIES

 

§ 7.7.1 Any cost not specifically excluded by Article 8, which Contractor incurs
in the performance of the Work or furtherance of the Project.

 

(Paragraphs deleted)

 

§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.

 

§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.

 

ARTICLE 8 COSTS NOT TO BE REIMBURSED – OR NOT INCLUDED IN THE GMP

 

§ 8.1 The Cost of the Work shall not include:

 

§ 8.1.1 Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14. See Article 14.6.

 

§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.

 

§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.

 

§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.

 

§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

 

§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

 

§ 8.1.7 Any cost not specifically and expressly described in Article 7.

 

§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS

 

§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

 

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

6

--------------------------------------------------------------------------------


 

ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS

 

§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.

 

§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Architect (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

 

10.4 Notwithstanding the above, Owner and Contractor agree that there has been a
partnered effort in attempting to meet the Owner’s budgets by select
Subcontractors. Owner and Contractor further agree that the following preferred
Subcontractors will be selected by the Contractor:

 

Blackhawk Foundation Co.
Drake-Williams Steel
Modern Piping
Giese Companies
Paulson Electric Co.

 

ARTICLE 11  ACCOUNTING RECORDS

 

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner’s accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12 PAYMENTS

 

§ 12.1 PROGRESS PAYMENTS

 

§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

 

§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the Tenth (l0th) day of the month, or as follows:

 

§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the Fifteenth (15th) day of a month, the Owner shall make payment
to the Contractor not later than the Fifteenth (15th)         day of the
following month. If an Application for Payment is received by the Architect
after the application date fixed above, payment shall be made by the Owner not
later than 30 (   Thirty   ) days after the Architect receives the Application
for Payment.

 

§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, material invoices, subcontract invoices, petty cash accounts,
receipted invoices or invoices with check vouchers attached, and any other
evidence

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

7

--------------------------------------------------------------------------------


 

required by the Owner or Architect to demonstrate that cash disbursements
already made by the Contractor on account of the Cost of the Work equal or
exceed (1) progress payments already received by the Contractor; less (2) that
portion of those payments attributable to the Contractor’s Fee; plus (3)
payrolls for the period covered by the present Application for Payment. The
Contractor shall provide all backup information no later than 30 days after
submission of pay requests.

 

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values approved by the Contractor, Owner, and Architect, in accordance with
the Contract Documents and submitted by the Contractor in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except that the
Contractor’s Fee shall be shown as a single separate item. The schedule of
values shall be prepared in such form and supported by such data to substantiate
its accuracy as the Architect and the Owner, may require. This schedule, unless
objected to by the Architect and the Owner, shall be used as a basis for
reviewing the Contractor’s Applications for Payment.

 

§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1                         take that portion of the Guaranteed Maximum Price
properly allocable to completed Work as determined by multiplying the percentage
of completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the schedule of values. Pending
final determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA
Document A201-1997;

 

.2                         add that portion of the Guaranteed Maximum Price
properly allocable to materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work, or if approved in advance by
the Owner, suitably stored off the site at a location agreed upon in writing;

 

.3                         add the Contractor’s Fee, less retainage of   Ten
Percent   (   10%   ). The Contractor’s Fee shall be computed upon the Cost of
the Work described in the two preceding Clauses at the rate stated in Section
5.1.2 or, if the Contractor’s Fee is stated as a fixed sum in that Subparagraph,
shall be an amount that bears the same ratio to that fixed-sum fee as the Cost
of the Work in the two preceding Clauses bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

 

.4                         subtract the aggregate of previous payments made by
the Owner;

 

.5                         subtract the shortfall, if any, indicated by the
Contractor in the documentation required by Section 12.1.4 to substantiate prior
Applications for Payment, or resulting from errors subsequently discovered by
the Owner’s accountants in such documentation; and

 

.6                         subtract amounts, if any, for which the Architect has
withheld or nullified a Certificate for Payment as provided in Section 9.5 of
AIA Document A201-1997.

 

§ 12.1.8 Except with the Owner’s prior approval, payments to Subcontractors
shall be subject to retainage of not less than Ten Percent (   10%   ) See
Article 14.6. The Owner and the Contractor shall agree upon a mutually
acceptable procedure for review and approval of payments and retention for
Subcontractors.

 

§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect or the Owner shall be entitled to rely on the accuracy and
completeness of the information furnished by the Contractor and shall not be
deemed to represent that the Architect or Owner has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 12.1.4 or other supporting data; that the Architect or Owner

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

8

--------------------------------------------------------------------------------


 

has made exhaustive or continuous on-site inspections or that the Architect or
Owner has made examinations to ascertain how or for what purposes the Contractor
has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.

 

§ 12.2 FINAL PAYMENT

 

§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

.1                        the Contractor has fully performed the Contract except
for the Contractor’s responsibility to correct Work as provided in Section
12.2.2 of AIA Document A201-1997, and to satisfy other requirements, if any,
which extend beyond final payment; and

 

.2                        a final Certificate for Payment has been issued by the
Architect after approval by the Owner

 

§ 12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:

 

§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner’s accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect’s reasons for withholding a certificate as provided in Section
9.5.1 of the AIA Document A201-1997. The time periods stated in this Section
12.2.3 supersede those stated in Section 9.4.1 of the AIA Document A201-1997.

 

§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor’s receipt of a
copy of the Architect’s final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner’s accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect’s final Certificate for Payment.

 

§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, which was not otherwise the
responsibility of the Contractor to install, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

 

ARTICLE 13 TERMINATION OR SUSPENSION

 

§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except that the Contractor’s Fee shall be
calculated as if the Work had been fully completed by the Contractor, including
a reasonable estimate of the Cost of the Work for Work not actually completed.

 

§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

 

§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

 

AIA Document A111TM – 1997. Copyright ©1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

9

--------------------------------------------------------------------------------


 

§ 13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor’s Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

 

§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.

 

§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.

 

§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.

 

ARTICLE 14 MISCELLANEOUS PROVISIONS

 

§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

 

§ 14.2 Payments due and unpaid under the Contract from either the Contractor of
the Owner to the other shall bear interest at a rate per annum equal to the
prime rate plus two percent (2%).
(Insert rate of interest agreed upon, if any.)

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

§ 14.3 The Owner’s representative is:
(Name, address and other information.)

 

Mr. Kevin Fontenot
Executive Director Construction & Development
Diamond Jo, LLC
P. O. Box 1750
Dubuque, Iowa 52004

 

§ 14.4 The Contractor’s representative is:
(Name, address and other information.)

 

Mr. Ben Roush
Project Manager
Conlon Construction Co.
1100 Rockdale Road
Dubuque, Iowa 52003

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

10

--------------------------------------------------------------------------------


 

§ 14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.

 

§ 14.6 Other provisions:

 

Once project reaches 50% completion, Total Retainage withheld will be reduced to
5%.

 

Certain key staff personnel located in our main office will be included in our
final GMP cost. The salaries of these individuals, plus labor burden, will be
charged to the job as reimbursable costs for time spent directly on this
project.

 

ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS

 

§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

 

§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997.

 

§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997, as modified as
attached hereto and executed by Owner and Contractor.

 

(Table deleted)
(Paragraph deleted)

 

§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows:

 

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

 

Title of Specifications exhibit:    See Exhibit E.

 

(Table deleted)

 

§ 15.1.5 The Drawings are as follows, and are dated    unless a different date
is shown below: (Either list the Drawings here or refer to an exhibit attached
to this Agreement.)
Title of Drawings exhibit: See Exhibit E.
(Table deleted)

 

§ 15.1.6 The Addenda, if any, are as follows:

 

Number

 

Date

 

Pages

Design Development No. 1 as
enumerated in Exhibit E.

 

 

 

 

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

 

Exhibit A - Budget Breakdown

Exhibit B - List of Allowances

Exhibit C - Assumptions and Clarifications

Exhibit D - Design Development Estimate

Exhibit E - Drawing/Specification Log

Exhibit G - Insurance Certificate

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

11

--------------------------------------------------------------------------------


 

ARTICLE 16 INSURANCE AND BONDS

 

(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)

 

Type of insurance

 

Limit of liability ($0.00)

 Insurance Certificate per Exhibit G

 

 

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

 

 

CONLON CONSTRUCTION CO.

 

 

 

 

 

 

 

 

 

  /s/ Jonathan Swain

 

  Timothy J. Conlon

 

 

  OWNER (Signature)

 

  CONTRACTOR (Signature)

 

 

 

 

 

 

  Jonathan Swain, COO

 

  Timothy J. Conlon, Vice-President

 

 

  (Printed name and title)

 

  (Printed name and title)

 

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:46:31 on 09/24/2007 under Order
No. 1000311580_2 which expires on 7/15/2008, and is not for resale.

User Notes:

(2365685923)

 

12

--------------------------------------------------------------------------------


 

“EXHIBIT A”

 

DIAMOND JO CASINO
BUDGET BREAKDOWN
ALLOWANCE VS FIRM PRICING
JUNE 8th, 2007

 

 

 

 

 

 

 

For Contract 
6/22/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM

 

FIRM COST

 

BUDGET 
ALLOWANCE

 

ORIGNAL 
CONTRACT

 

 

 

General Conditions

 

$

3,324,520.00

 

 

 

$

675,000.00

 

 

 

Cast-In-Place Concrete

 

$

2,077,953.00

 

$

519,489.00

 

$

2,597,442.00

 

 

 

Masonry

 

$

1,407,960.00

 

$

248,464.00

 

 

 

 

 

Steel

 

$

3,530,999.00

 

$

882,750.00

 

$

4,413,749.00

 

 

 

Cold Form Metal Stud

 

$

1,200,000.00

 

$

300,000.00

 

$

1,500,000.00

 

 

 

Woods & Plastic

 

$

165,000.00

 

$

2,687,269.00

 

 

 

 

 

Thermal/Moisture Protection

 

$

1,818,800.00

 

$

541,848.00

 

 

 

 

 

Doors, Frames & Hardware

 

$

—

 

$

905,412.00

 

 

 

 

 

Finishes

 

$

1,100,000.00

 

$

2,728,619.00

 

 

 

 

 

Specialties

 

 

 

$

483,629.00

 

 

 

 

 

Equipment

 

$

9,000.00

 

$

2,726,087.00

 

 

 

 

 

Furnishings

 

$

—

 

$

779,808.00

 

 

 

 

 

Bowling Lanes

 

$

1,320,000.00

 

 

 

 

 

 

 

Elevators

 

$

1,060,000.00

 

 

 

 

 

 

 

Sprinkler

 

 

 

$

444,625.00

 

 

 

 

 

Plumbing

 

$

83,500.00

 

730,000.00

 

$

285,000.00

 

 

 

HVAC

 

$

3,000,000.00

 

$

4,515,048.00

 

$

3,673,468.00

 

 

 

Electrical

 

$

4,225,700.00

 

$

6,048,010.00

 

$

1,261,000.00

 

 

 

Earthwork

 

$

180,000.00

 

$

2,351,711.00

 

$

2,531,711.00

 

 

 

 

 

 

 

 

 

$

16,937,370.00

 

 

 

 

 

 

 

 

 

$

1,693,737.00

 

Contractor Contingency -10%

 

 

 

$

24,503,432.00

 

$

26,892,769.00

 

$

18,631,107.00

 

Sub-Total

 

Contractor Fee - 3.5%

 

$

1,798,867.00

 

 

 

$

652,088.75

 

Contractor Fee - 3.5%

 

TOTAL:

 

$

26,302,299.00

 

$

26,892,769.00

 

$

19,283,195.75

 

TOTAL BEGINNING CONTRACT AMOUNT

 

 

 

49.44

%

50.56

%

 

 

 

 

 

 

 

 

$

53,195,068.00

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

GENERAL CONSTRUCTION
CONSTRUCTION MANAGEMENT
DESIGN/BUILD

 

CONLON CONSTRUCTION CO.
P.O. BOX 3400
DUBUQUE, IOWA 52004-3400
(563) 583-1724
FAX (563) 583-2162
www.conlonco.com

 

“EXHIBIT B”

 

The following is a list of allowances used for the Contract for the Diamond Jo
Casino, based on the Design Development Drawings.

 

1.                         Concrete Allowance at Cash Room Ceiling of $4,000.00

 

2.                         Duct bank concrete, not clearly shown, in the amount
$42,700.00. This amount is located in the “Cast-In-Place Concrete” section of
the schedule of values.

 

3.                         Mechanical pad concrete, not clearly shown, in the
amount of $9,000.00. This amount is located in the “Cast-ln-Place Concrete”
section of the schedule of values.

 

4.                         10,700 sf of colored concrete along Bell Street, in
the amount of $75,435.00 has been included. This amount is located in the
“Sitework” portion of the schedule of values.

 

5.                         8,500 sf of regular sidewalk is included, in the
amount of $24,395.00 and is located in the “Sitework” portion of the schedule of
values.

 

6.                         Decorative brick piers and steel fencing in the
amount of $131,100.00 is included in the “Sitework” portion of the schedule of
values. This work is not clearly defined and this scope may change as documents
progress.

 

7.                         Concrete bollards at the total allowance of $9,000.00
is in the “Sitework” portion of the schedule of values.

 

8.                         Parking signs and bollards in the amount of $3,000.00
is included in the “Sitework” portion of the schedule of values.

 

--------------------------------------------------------------------------------


 

“EXHIBIT C – ASSUMPTIONS & CLARIFICATIONS”

 

If there are discreprencies between other contract documents and Exhibit C,
Exhibit C shall take precedence.

 

1.                         The intent of this contract is to provide general
conditions, mobilization, earthwork, Sitework, site utilities, auger cast
foundations, site paving, cast-in-place concrete, structural steel,
miscellaneous steel, cold formed metal framing (exterior walls), plumbing rough
in, HVAC rough in and equipment purchase (when plans are available), electrical
rough in. When such time that the remaining drawings are completed and released
to us, we will provide the remaining costs, for the work associated with the
revised drawings. When a contract amount for the remaining work and any
adjustments to the existing contract amount are agreed upon, a change order
adjusting the amount and finalizing the completion date, will be completed.

2.                         All testing required, as part of project, to be paid
by Owner

3.                         The current design development estimate includes
general conditions, from July 1, 2007 through September 30, 2007.

4.                         Building permit, foundation permits and storm water
permit costs are not included in the general conditions. They will be a direct
reimbursable cost to Conlon Construction Co.

5.                         Builders risk insurance to be provided by Owner.

6.                         Insurance requirements for this project to be as per
Exhibit G.

7.                         A performance bond is not included.

8.                         The following back up information, from
subcontractors, is to be used as assumptions and clarifications for the
particular scope of work.

•                             McDermott Excavating - Including the cut/fill
amounts shown, as the documents do not clearly define the new grading.

•                             Blackhawk Foundation Co. - Including the unit
costs, as per quoted.

•                             Drake Williams Steel - Included proposal.

•                             Email from Modern Piping - Plumbing work through
September 30, 2007.

•                             Email from Giese Companies - HVAC work through
September 30, 2007.

•                             Email from Paulson Electric - Electrical work
through September 30, 2007.

 

9.                         An office trailer for the Owner’s use will be
provided and the cost is included in general conditions.

10.                   Chain link security fencing will be provided to secure
site.

11.                   Gas service, electric service, phone service to be by
others.

 

--------------------------------------------------------------------------------


 

12.                   No design fees of any kind are included.

13.                   No exterior signage of any kind is included.

14.                   No utility tap or connection fees are included.

15.                   No utility service fees are included.

 

--------------------------------------------------------------------------------


 

Diamond Jo Casino

Design Development

Base Bid

 

Project name

 

DJ DD Base Bid

Job size

 

186788 sf

Report format

 

Sorted by ‘Location/Group phase/Phase’
“Detail” summary Allocate addons

 

 

 

“EXHIBIT D — DESIGN DEVELOPMENT ESTIMATE”

 

 

 

--------------------------------------------------------------------------------


 

Estimate Company

 

 

 

 

 

Standard Estimate Report
DJ DD Base Bid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor

 

Material

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item

 

 

 

Description

 

Takeoff

 

 

 

Unit

 

Amount

 

Unit

 

 

 

Amount

 

Unit

 

 

 

Subcontract

 

 

 

 

 

Equipment

 

Other

 

Total

 

 

 

 

 

 

 

Qty

 

 

 

Cost

 

 

 

Cost

 

 

 

 

 

Cost

 

 

 

Amount

 

 

 

Name

 

Amount

 

Amount

 

Amount

 

Base Bid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

011100.00

 

 

 

GENERAL REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subcontractor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

011120.00

 

10

 

Corson General Conditions - Base Bid

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

675,000.00

 

/isum

 

675,000

 

CCC

 

 

 

 

 

 

 

675,000

 

 

 

 

 

Subcontractor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

675,000

 

 

 

 

 

—

 

—

 

675,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL REQUIREMENTS

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

675,000

 

 

 

 

 

0

 

0

 

675,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

030000.00

 

 

 

CONCRETE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

030010.00

 

 

 

Cast-in-Place Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

032100 Reinforcing Steel

 

345.00

 

tons

 

—

 

—

 

963.00

 

tons

 

332,235

 

—

 

 

 

—

 

Corson

 

 

 

—

 

—

 

332,235

 

 

 

20

 

032200 Mesh Reinforcing

 

1,210.00

 

sqy

 

—

 

—

 

21.40

 

sqy

 

25,894

 

—

 

 

 

—

 

Weber

 

 

 

—

 

—

 

25,894

 

 

 

20

 

033000 Cast-in-Place Concrete

 

5,670.00

 

cuyd

 

—

 

—

 

—

 

 

 

—

 

372.00

 

/cuyd

 

2,183,613

 

Weber Concrete

 

 

 

—

 

—

 

2,183,613

 

 

 

20

 

033000 Concrete safe Ceiling on Metal Deck

 

200.00

 

sqft

 

—

 

—

 

—

 

 

 

—

 

20.00

 

/sqft

 

4,000

 

Corson

 

 

 

—

 

—

 

4,000

 

 

 

20

 

033000 Duct Base Concrete

 

1.00

 

isum

 

—

 

—

 

0.00

 

 

 

0

 

47,700.00

 

/isum

 

42,700

 

Corson

 

 

 

—

 

—

 

42,700

 

 

 

20

 

033000 Mechanical Pad Concrete

 

1.00

 

isum

 

—

 

—

 

0.00

 

 

 

0

 

9,000.00

 

/isum

 

9,000

 

Corson

 

 

 

—

 

—

 

9,000

 

 

 

 

 

Cast-in-Place Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

358,129

 

 

 

 

 

2,239,313

 

 

 

 

 

 

 

 

 

2,597,442

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONCRETE

 

 

 

 

 

 

 

0

 

 

 

 

 

358,129

 

 

 

 

 

2,239,313

 

 

 

 

 

0

 

0

 

2,597,442

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

050000.00

 

 

 

METALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

050010.00

 

 

 

Metals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

051200 Structural Steel

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

4,413,749.00

 

/isum

 

4,413,749

 

Drake Williams

 

 

 

—

 

—

 

4,413,749

 

 

 

10

 

052100 Steel Joists

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

 

 

—

 

—

 

 

 

 

 

10

 

053100 Steel Decking

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

 

 

—

 

—

 

 

 

 

 

10

 

054100 Cold Formed Metal Framing

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

1,500,000.00

 

/isum

 

1,500,000

 

Hallmark

 

 

 

—

 

—

 

1,500,000

 

 

 

10

 

055000 Metal Fabrications

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

 

 

—

 

—

 

 

 

 

 

10

 

055100 Steel Stairs

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

 

 

—

 

—

 

 

 

 

 

10

 

055213 Pipe And Tube Railings

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

—

 

—

 

 

 

 

 

 

 

10

 

057000 Ornamental Metal

 

1.00

 

isum

 

—

 

—

 

—-

 

 

 

—

 

 

 

 

 

 

 

Drake Williams

 

—

 

—

 

 

 

 

 

 

 

 

 

Metals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5,913,749

 

 

 

 

 

 

 

 

 

5,913,749

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METALS

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

 

 

5,913,749

 

 

 

 

 

 

 

 

 

5,913,749

 

 

1

--------------------------------------------------------------------------------


 

220000.00

 

 

 

PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

220600.00

 

 

 

Plumbing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

220648 Plumbing - Base Bid

 

166,788.00

 

sf

 

—

 

—

 

—

 

 

 

—

 

1.53

 

/sf

 

285,000

 

Modern

 

 

 

—

 

—

 

285,000

 

 

 

 

 

Plumbing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

285,000

 

 

 

 

 

—

 

—

 

285,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

285,000

 

 

 

 

 

0

 

0

 

285,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

230000.00

 

 

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

230500.00

 

 

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

230500 HVAC - Base Bid

 

166,786.00

 

sf

 

—

 

—

 

—

 

 

 

—

 

19.67

 

/sf

 

3,673,468

 

Giese

 

 

 

—

 

—

 

3,673,468

 

 

 

 

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,673,468

 

 

 

 

 

—

 

—

 

3,673,468

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

3,673,468

 

 

 

 

 

0

 

0

 

3,673,468

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

260000.00

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

260500.00

 

 

 

Electrical

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

260500 Electrical - Base Bid

 

186,788.00

 

sf

 

—

 

—

 

—

 

 

 

—

 

6,751

 

/sf

 

1,261,000

 

Paulson

 

 

 

—

 

—

 

1,261,000

 

 

 

 

 

Electrical

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,261,000

 

 

 

 

 

—

 

—

 

1,261,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

1,261,000

 

 

 

 

 

0

 

0

 

1,261,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310000.00

 

 

 

EARTHWORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310010.00

 

 

 

Earthwork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

310513 Soils for Earthwork

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

460,000.00

 

/isum

 

460,000

 

McDermott

 

 

 

—

 

—

 

460,000

 

 

 

10

 

310516 Aggregates for Earthwork

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

15

 

310000 Site Clearing & Demolition

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

15

 

312219 Finish Grading

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

20

 

312300 Excavation & Fill

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

20

 

312333 Trenching & Backfilling

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

20

 

316213 Concrete Piers

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

Earthwork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

460,000

 

 

 

 

 

 

 

 

 

460,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EARTHWORK

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

460,000

 

 

 

 

 

0

 

0

 

460,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

320000.00

 

 

 

EXTERIOR IMPROVEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

320010.00

 

 

 

Exterior Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

321116 Subbase Courses

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

10

 

321200 Paving, Curb & Gutter

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

380,000.00

 

/isum

 

380,000

 

Horsfeld

 

 

 

—

 

—

 

380,000

 

 

 

20

 

321300 Colored Concrete© St.

 

10,700.00

 

sf

 

—

 

—

 

—

 

 

 

—

 

7.05

 

/sf

 

75,435

 

Pat O’Dowd

 

 

 

—

 

—

 

75,435

 

 

 

20

 

321723 Pavement Markings

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

6,500.00

 

/isum

 

6,500

 

CCC

 

 

 

—

 

—

 

6,500

 

 

 

20

 

321300 Sidewalk

 

5,500.00

 

sf

 

—

 

—

 

—

 

 

 

—

 

2.87

 

/sf

 

24,395

 

MR Construction

 

 

 

—

 

—

 

24,395

 

 

2

--------------------------------------------------------------------------------


 

 

 

30

 

328000 Irrigation Systems

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

106,966,00

 

/isum

 

106,966

 

Nauman

 

 

 

—

 

—

 

160,966

 

 

 

30

 

329000 Planting

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

Nauman

 

 

 

—

 

—

 

 

 

 

 

30

 

329000 Sodding

 

3,800.00

 

sqyd

 

—

 

—

 

—

 

 

 

—

 

•

 

 

 

•

 

Nauman

 

 

 

—

 

—

 

 

 

 

 

30

 

329000 Decorative Site Fence & Brick Piers

 

460.00

 

ton

 

—

 

—

 

—

 

 

 

—

 

285.00

 

/ton

 

131,100

 

Giese

 

 

 

—

 

—

 

131,100

 

 

 

30

 

329000 Concrete Bollards

 

30.00

 

each

 

—

 

—

 

—

 

 

 

—

 

300.00

 

/each

 

9,000

 

CCC

 

 

 

—

 

—

 

9,000

 

 

 

30

 

329000 Parking Sign & Poles

 

10.00

 

each

 

—

 

—

 

—

 

 

 

—

 

300.00

 

/each

 

3,000

 

CCC

 

 

 

—

 

—

 

3,000

 

—

 

 

 

0320000 Auger Cast In Place Piles

 

876.00

 

each

 

 

 

 

 

0.00

 

 

 

0

 

1,398,231

 

/each

 

1,224,850

 

Blackhawk

 

 

 

—

 

—

 

1,224,850

 

 

 

 

 

0320000 Auger Cast Rebar

 

75.00

 

ton

 

 

 

 

 

0.00

 

 

 

0

 

1,472.67

 

/ton

 

110,465

 

CCC

 

 

 

—

 

—

 

110,465

 

 

 

 

 

Exterior Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,071,711

 

 

 

 

 

 

 

 

 

2,071,711

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

EXTERIOR IMPROVEMENTS

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

2,071,711

 

 

 

 

 

0

 

0

 

2,071,711

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

330000.00

 

 

 

UTILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

330010.00

 

 

 

Utilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

331010 Water Utilities

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

 

 

10

 

333000 Sanitary Sewerage Utilities

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

 

 

10

 

334000 Storm Drainage Utilities

 

1.00

 

isum

 

—

 

—

 

—

 

 

 

—

 

•

 

•

 

McDermott

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UTILITIES

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Bid

 

 

 

 

 

 

 

0

 

 

 

 

 

358,129

 

 

 

 

 

16,579,241

 

 

 

 

 

0

 

0

 

16,937,370

 

 

 

3

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original
Issue Date

 

DD Addendum
Issue Date

 

Structural
Update

 

 

ARCHITECTURAL

 

 

 

 

 

 

Cover

 

Cover Sheet

 

5/7/2007

 

 

 

 

A0.01

 

Information Sheet

 

5/7/2007

 

 

 

 

A0.02

 

General Notes

 

5/7/2007

 

 

 

 

A0.10

 

Wall Types

 

5/7/2007

 

5/25/2007

 

 

A0.11

 

Wall Types

 

5/7/2007

 

5/25/2007

 

 

A0.20

 

ANSI Information

 

5/7/2007

 

 

 

 

A0.21

 

ANSI Information

 

5/7/2007

 

 

 

 

A0.22

 

ANSI Information

 

5/7/2007

 

 

 

 

A0.23

 

Fire Proofing

 

5/7/2007

 

 

 

 

A0.50

 

Site Plan - Aerial

 

5/7/2007

 

 

 

 

A1.00

 

Site Plan

 

5/7/2007

 

 

 

 

A2.01

 

Level 1 Overall Floor Plan

 

5/7/2007

 

 

 

 

A2.02

 

Level Interstitial Overall Floor Plan

 

5/7/2007

 

 

 

 

A2.03

 

Level 2 Overall Floor Plan

 

5/7/2007

 

 

 

 

A2.04

 

Level 3 Overall Floor Plan

 

5/7/2007

 

 

 

 

A2.11

 

Level 1 Area A Floor Plan

 

5/7/2007

 

 

 

 

A2.12

 

Level 1 Area B Floor Plan

 

5/7/2007

 

 

 

 

A2.13

 

Level 1 Area C Floor Plan

 

5/7/2007

 

 

 

 

A2.14

 

Level 1 Area D Floor Plan

 

5/7/2007

 

 

 

 

A2.15

 

Level 1 Area E Floor Plan

 

5/7/2007

 

 

 

 

A2.23

 

Level Interstitial Area C Floor Plan

 

5/7/2007

 

 

 

 

A2.24

 

Level Interstitial Area D Floor Plan

 

5/7/2007

 

 

 

 

A2.31

 

Level 2 Area A Floor Plan

 

5/7/2007

 

 

 

 

A2.32

 

Level 2 Area B Floor Plan

 

5/7/2007

 

 

 

 

A2.33

 

Level 2 Area C Floor Plan

 

5/7/2007

 

 

 

 

A2.34

 

Level 2 Area D Floor Plan

 

5/7/2007

 

 

 

 

A2.35

 

Level 2 Area E Floor Plan

 

5/7/2007

 

 

 

 

A2.44

 

Level 3 Area D Floor Plan

 

5/7/2007

 

 

 

 

A2.51

 

Level 1 Area A Slab Plan

 

5/7/2007

 

 

 

 

A2.52

 

Level 1 Area B Slab Plan

 

5/7/2007

 

 

 

 

A2.53

 

Level 1 Area C Slab Plan

 

5/7/2007

 

5/25/2007

 

 

A2.54

 

Level 1 Area D Slab Plan

 

5/7/2007

 

 

 

 

A2.55

 

Level 1 Area E Slab Plan

 

5/7/2007

 

 

 

 

A2.63

 

Level Interstitial Area C Slab Plan

 

5/7/2007

 

5/25/2007

 

 

A2.64

 

Level Interstitial Area D Slab Plan

 

5/7/2007

 

 

 

 

A2.71

 

Level 2 Area A Slab Plan

 

5/7/2007

 

 

 

 

A2.72

 

Level 3 Area B Slab Plan

 

5/7/2007

 

 

 

 

A2.73

 

Level 3 Area C Slab Plan

 

5/7/2007

 

5/25/2007

 

 

A2.74

 

Level 3 Area D Slab Plan

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

A2.73

 

Level 3 Area C Slab Plan

 

5/7/2007

 

 

 

 

A2.74

 

Level 3 Area D Slab Plan

 

5/7/2007

 

 

 

 

A2.75

 

Level 2 Area E Slab Plan

 

5/7/2007

 

 

 

 

A3.01

 

Level 1 Overall RCP

 

5/7/2007

 

 

 

 

A3.02

 

Level Interstitial Overall RCP

 

5/7/2007

 

 

 

 

A3.03

 

Level 2 Overall RCP

 

5/7/2007

 

 

 

 

A3.11

 

Level 1 Area A RCP

 

5/7/2007

 

 

 

 

A3.12

 

Level 1 Area B RCP

 

5/7/2007

 

 

 

 

A3.13

 

Level 1 Area C RCP

 

5/7/2007

 

 

 

 

A3.14

 

Level 1 Area D RCP

 

5/7/2007

 

 

 

 

A3.15

 

Level 1 Area E RCP

 

5/7/2007

 

 

 

 

A3.23

 

Level Interstitial Area C RCP

 

5/7/2007

 

 

 

 

A3.24

 

Level Interstitial Area D RCP

 

5/7/2007

 

 

 

 

A3.31

 

Level 2 Area A RCP

 

5/7/2007

 

 

 

 

A3.32

 

Level 2Area B RCP

 

5/7/2007

 

 

 

 

A3.33

 

Level 2 Area C RCP

 

5/7/2007

 

 

 

 

A3.34

 

Level 2 Area D RCP

 

5/7/2007

 

 

 

 

A3.35

 

Level 2 Area E RCP

 

5/7/2007

 

 

 

 

A4.01

 

Overall Roof Plan

 

5/7/2007

 

5/25/2007

 

 

A5.10

 

Elevation - East

 

5/7/2007

 

5/25/2007

 

 

A5.11

 

A5.11 pdf

 

 

 

5/25/2007

 

 

A5.20

 

Elevation - South

 

5/7/2007

 

5/25/2007

 

 

A5.30

 

Elevation - West

 

5/7/2007

 

5/25/2007

 

 

A5.40

 

Elevation - North

 

5/7/2007

 

5/25/2007

 

 

A6.01

 

Building Section 3-4

 

5/7/2007

 

5/25/2007

 

 

A6.02

 

Building Section M-N

 

5/7/2007

 

 

 

 

A6.03

 

Building Section C-D

 

5/7/2007

 

 

 

 

A6.06

 

Building Section temp A6

 

 

 

5/25/2007

 

 

A6.21

 

Wall Sections

 

5/7/2007

 

 

 

 

A7.01

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.01

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.02

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.03

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.04

 

Stair Enlarged Plan

 

5/7/2007

 

5/25/2007

 

 

A7.05

 

Stair Enlarged Plan

 

5/7/2007

 

5/25/2007

 

 

A7.06

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.07

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.08

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.09

 

Stair Enlarged Plan

 

5/7/2007

 

 

 

 

A7.11

 

Stair Enlarged Plan A7

 

 

 

5/25/2007

 

 

A7.21

 

Elevator Enlarged Plan

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

A7.22

 

Elevator Enlarged Plan

 

5/7/2007

 

 

 

 

A7.23

 

Elevator Enlarged Plan

 

5/7/2007

 

 

 

 

A7.24

 

Escalator Enlarged Plan

 

5/7/2007

 

 

 

 

A7.31

 

Restroom Enlarged Plan

 

5/7/2007

 

 

 

 

A7.32

 

Restroom Enlarged Plan

 

5/7/2007

 

 

 

 

A7.33

 

Restroom Enlarged Plan

 

5/7/2007

 

 

 

 

A7.34

 

Restroom Enlarged Plan

 

5/7/2007

 

 

 

 

A7.35

 

Restroom Enlarged Plan

 

5/7/2007

 

 

 

 

A7.41

 

Enlarged Plan A7

 

5/25/2007

 

 

 

 

A7.42

 

Lounge Enlarged Plan A7

 

5/25/2007

 

 

 

 

A7.43

 

Lounge Enlarged Plan A7

 

5/25/2007

 

 

 

 

A8.01

 

Wall Details

 

5/7/2007

 

 

 

 

A8.02

 

Wall Details

 

5/7/2007

 

 

 

 

A8.03

 

Wall Details

 

5/7/2007

 

 

 

 

A8.10

 

Ceiling Details

 

5/7/2007

 

 

 

 

A8.20

 

Roof Details

 

5/7/2007

 

 

 

 

A8.21

 

Roof Details

 

5/7/2007

 

 

 

 

A8.22

 

Roof Details

 

5/7/2007

 

 

 

 

A8.31

 

Misc. Details

 

5/7/2007

 

 

 

 

A8.32

 

Misc. Details

 

5/7/2007

 

 

 

 

A8.33

 

Misc. Details

 

5/7/2007

 

 

 

 

A8.41

 

Exterior Wall Details

 

5/7/2007

 

 

 

 

A9.00

 

Door and Hardware Schedule

 

5/7/2007

 

 

 

 

A9.01

 

Door Details

 

5/7/2007

 

 

 

 

A9.02

 

Door Details

 

5/7/2007

 

 

 

 

A9.50

 

Window Detail

 

5/7/2007

 

 

 

 

A9.51

 

Window Detail

 

5/7/2007

 

 

 

 

 

 

LIFE SAFETY

 

 

 

 

 

 

LS2.01

 

Level 1 Overall Floor Plan - Egress

 

5/7/2007

 

 

 

 

LS2.02

 

Interstitial Overall Floor Plan - Egress

 

5/7/2007

 

 

 

 

LS2.03

 

Level 2 Overall Floor Plan - Egress

 

5/7/2007

 

 

 

 

 

 

CIVIL/ LANDSCAPING

 

 

 

 

 

 

C1.1

 

General Information Sheet

 

5/7/2007

 

 

 

 

C2.1

 

Site Removals Plan

 

5/7/2007

 

 

 

 

C3.1

 

Site Utility Plan

 

5/7/2007

 

 

 

 

C4.1

 

Site Plan

 

5/7/2007

 

 

 

 

C5.1

 

Site Paving Plan

 

5/7/2007

 

 

 

 

C6.1

 

Site Landscape Plan

 

5/7/2007

 

 

 

 

C6.2

 

Site Landscape Details

 

5/7/2007

 

 

 

 

9950

 

Major Site Plan

 

 

 

5/25/2007

 

 

Survey

 

Survey

 

 

 

5/25/2007

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

1 of 2

 

Storm Water Pollution Prevention Plan

 

 

 

5/25/2007

 

 

2 of 2

 

Storm Water Pollution Prevention Plan

 

 

 

5/25/2007

 

 

 

 

STRUCTURAL

 

 

 

 

 

 

S1.00

 

General Structural Notes

 

5/7/2007

 

5/25/2007

 

6/22/2007

S1.10

 

Typical Details (General)

 

5/7/2007

 

5/25/2007

 

6/22/2007

S1.11

 

Typical Details (Concrete)

 

5/7/2007

 

5/25/2007

 

6/22/2007

S1.12

 

Typical Details (Concrete)

 

5/7/2007

 

5/25/2007

 

6/22/2007

S1.20

 

Typical Details (Steel)

 

5/7/2007

 

5/25/2007

 

6/22/2007

S1.21

 

Typical Details (Steel)

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.11

 

Area A Foundation Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.12

 

Area B Foundation Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.13

 

Area C Foundation Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.14

 

Area D Foundation Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.15

 

Area E Foundation Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.21

 

Area A Slap Top Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.22

 

Area B Slab Top Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.23

 

Area C Slab Top Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.24

 

Area D Slab Top Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.25

 

Area E Slab Top Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.31

 

Area A Slab Bottom Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.32

 

Area B Slab Bottom Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.33

 

Area C Slab Bottom Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.34

 

Area D Slab Bottom Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S2.35

 

Area E Slab Bottom Reinforcing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S3.11

 

Area A Second Floor Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S3.12

 

Area B Second Floor Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S3.13

 

Area C Second Floor Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S3.14

 

Area D Second Floor Framing plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S3.15

 

Area E Second Floor Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S4.11

 

Area A Roof Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S4.12

 

Area B Roof Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S4.13

 

Area C Roof Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S4.14

 

Area D Roof Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S4.15

 

Area E Roof Framing Plan

 

5/7/2007

 

5/25/2007

 

6/22/2007

S5.10

 

Steel Column Schedules

 

5/7/2007

 

5/25/2007

 

6/22/2007

S5.11

 

Steel Brace Frame Elevations

 

5/7/2007

 

5/25/2007

 

6/22/2007

S6.11

 

Foundation Details

 

5/7/2007

 

5/25/2007

 

6/22/2007

S6.12

 

Foundation Details

 

5/7/2007

 

5/25/2007

 

6/22/2007

 

 

MECHANICAL

 

 

 

 

 

 

M0.00

 

Legend, Schedules, General Notes

 

5/7/2007

 

 

 

 

M0.01

 

Schedules

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

M0.02

 

Schedules

 

5/7/2007

 

 

 

 

M0.03

 

Automatic Temperature Control Diagrams

 

5/7/2007

 

 

 

 

M0.04

 

Automatic Temperature Control Diagrams

 

5/7/2007

 

 

 

 

M0.05

 

Automatic Temperature Control Diagrams

 

5/7/2007

 

 

 

 

M0.06

 

Automatic Temperature Control Diagrams

 

5/7/2007

 

 

 

 

M0.07

 

Automatic Temperature Control Diagrams

 

5/7/2007

 

 

 

 

M1.10A

 

Area A First Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.01B

 

Area B First Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.01C

 

Area C First Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.01D

 

Area D First Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.01E

 

Area E First Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.20A

 

Area A Second Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.20B

 

Area B Second Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.20C

 

Area C Second Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.20D

 

Area D Second Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M1.20E

 

Area E Second Floor Plan -Mechanical

 

5/7/2007

 

 

 

 

M1.23

 

Area C Interstitial Floor Plan - Mechanical

 

5/7/2007

 

 

 

 

M2.10A

 

Area A First Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.10B

 

Area B First Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.10C

 

Area C First Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.10D

 

Area D First Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.10E

 

Area E First Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.20A

 

Area A Second Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.20B

 

Area B Second Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.20C

 

Area C Second Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.20D

 

Area D Second Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M2.20E

 

Area E Second Floor Plan - Mechanical Piping

 

5/7/2007

 

 

 

 

M3.00

 

Enlarge Partial Roof Plan - Mechanical

 

5/7/2007

 

 

 

 

M3.01

 

Enlarge Partial Roof Plan - Mechanical

 

5/7/2007

 

 

 

 

M3.02

 

Enlarge Partial Roof Plan - Mechanical

 

5/7/2007

 

 

 

 

M5.00

 

Chilled / Condenser Water Flow Diagrams

 

5/7/2007

 

 

 

 

M5.01

 

Condenser Water Row Diagrams

 

5/7/2007

 

 

 

 

M5.02

 

Hot Water Row Diagrams

 

5/7/2007

 

 

 

 

M6.00

 

Details

 

5/7/2007

 

 

 

 

 

 

PLUMBING

 

 

 

 

 

 

P0.00

 

Legend Schedules, General Notes

 

5/7/2007

 

 

 

 

P1.10A

 

Area A First Floor Plan

 

5/7/2007

 

 

 

 

P1.10B

 

Area B First Floor Plan

 

5/7/2007

 

 

 

 

P1.10C

 

Area C First Floor Plan

 

5/7/2007

 

 

 

 

P1.10D

 

Area D First Floor Plan

 

5/7/2007

 

 

 

 

P1.10E

 

Area E First Floor Plan

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

P1.20A

 

Area A Second Floor

 

5/7/2007

 

 

 

 

P1.20B

 

Area B Second Floor

 

5/7/2007

 

 

 

 

P1.20C

 

Area C Second Floor

 

5/7/2007

 

 

 

 

P1.20D

 

Area D Second Floor Plan

 

5/7/2007

 

 

 

 

P1.20E

 

Area E Second Floor Plan

 

5/7/2007

 

 

 

 

P2.23

 

Area C Interstitial Floor Plan

 

5/7/2007

 

 

 

 

P3.00

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.01

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.02

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.03

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.04

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.05

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.06

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.07

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P3.08

 

Enlarged Floor Plan

 

5/7/2007

 

 

 

 

P4.00

 

Details

 

5/7/2007

 

 

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

EG.00

 

Symbol List, General Notes, Sheet Index

 

5/7/2007

 

 

 

 

EG.01

 

Fixture Schedule

 

5/7/2007

 

 

 

 

ES1.01

 

Site Plan - Electrical

 

5/7/2007

 

 

 

 

E0.10

 

Overall First Floor Plan - Electrical

 

5/7/2007

 

 

 

 

E0.20

 

Overall Intersititial Floor Plan - Electrical

 

5/7/2007

 

 

 

 

E0.30

 

Overall Second Floor Plan - Electrical

 

5/7/2007

 

 

 

 

E0.40

 

Overall Third Floor Plan - Electrical

 

5/7/2007

 

 

 

 

E0.50

 

Overall Roof Plan - Electrical

 

5/7/2007

 

 

 

 

E1.10A

 

Area A First Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.10b

 

Area B First Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.10C

 

Area C First Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.10D

 

Area D First Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.10E

 

Area E First Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.20A

 

Area A Second Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.20B

 

Area B Second Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.20C

 

Area C Second Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.20D

 

Area D Second Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E1.20E

 

Area E Second Floor Plan - Lighting

 

5/7/2007

 

 

 

 

E2.10A

 

Area A First Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.10B

 

Area B First Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.10C

 

Area C First Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.10D

 

Area D First Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.10E

 

Area E First Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.20A

 

Area A Second Floor Plan - Power

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

E2.20B

 

Area B Second Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.20C

 

Area C Second Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.20D

 

Area D Second Floor Plan - Power

 

5/7/2007

 

 

 

 

E2.20E

 

Area E Second Floor Plan - Power

 

5/7/2007

 

 

 

 

E4.01

 

Enlarged Electrical Plans

 

5/7/2007

 

 

 

 

E4.02

 

Enlarged Electrical Plans

 

5/7/2007

 

 

 

 

E4.03

 

Enlarged Electrical Plans

 

5/7/2007

 

 

 

 

E4.04

 

Enlarged Electrical Plans

 

5/7/2007

 

 

 

 

E4.05

 

Enlarged Electrical Plans - Buffet

 

5/7/2007

 

 

 

 

E5.00

 

Feeder Schedule Calculations

 

5/7/2007

 

 

 

 

E5.01

 

Single Line Diagram

 

5/7/2007

 

 

 

 

E5.02

 

Single Line Diagram

 

5/7/2007

 

 

 

 

E6.01

 

Electrical Diagrams

 

5/7/2007

 

 

 

 

E7.01

 

Panel Schedules

 

5/7/2007

 

 

 

 

E7.01

 

Panel Schedules

 

5/7/2007

 

 

 

 

 

 

FOOD SERVICE

 

 

 

 

 

 

FSA-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSB-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSC-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSD-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSE-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSF-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

FSG-1

 

Food Service Equipment Plan

 

5/7/2007

 

 

 

 

 

 

INTERIOR DESIGN

 

 

 

 

 

 

I0.00

 

Cover Sheet

 

5/7/2007

 

 

 

 

I0.01

 

ADA Notes

 

5/7/2007

 

 

 

 

I0.02

 

ADA Notes

 

5/7/2007

 

 

 

 

I2.00

 

Overall Level 1 Floor Plan

 

5/7/2007

 

 

 

 

I2.01

 

Overall Level 2 Floor Plan

 

5/7/2007

 

 

 

 

I2.02A

 

Level 1 Area A Floor Finish Plan

 

5/7/2007

 

 

 

 

I2.02B

 

Level 1 Area B Floor Finish Plan

 

5/7/2007

 

 

 

 

I2.02C

 

Level 1 Area C Floor Finish Plan

 

5/7/2007

 

 

 

 

I2.02D

 

Level 1 Area D Floor Finish Plan

 

5/7/2007

 

 

 

 

I2.02E

 

Level 1 Area E Floor Finish Plan

 

5/7/2007

 

 

 

 

I2.03A

 

Level 1 Area A Floor Furnishing Plan

 

5/7/2007

 

 

 

 

I2.03B

 

Level 1 Area B Floor Furnishing Plan

 

5/7/2007

 

 

 

 

I2.03C

 

Level 1 Area C Floor Furnishing Plan

 

5/7/2007

 

 

 

 

I2.03D

 

Level 1 Area D Floor Furnishing Plan

 

5/7/2007

 

 

 

 

I2.03E

 

Level 1 Area E Floor Furnishing Plan

 

5/7/2007

 

 

 

 

I2.04A

 

Level 2 Area A Finish Plan

 

5/7/2007

 

 

 

 

I2.04B

 

Level 2 Area B Finish Plan

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum 
Issue Date

 

Structural 
Update

I2.04C

 

Level 2 Area C Finish Plan

 

5/7/2007

 

 

 

 

I2.04D

 

Level 2 Area D Finish Plan

 

5/7/2007

 

 

 

 

I2.04E

 

Level 2 Area E Finish Plan

 

5/7/2007

 

 

 

 

I2.05A

 

Level 2 Area A Furnishing Plan

 

5/7/2007

 

 

 

 

I2.05B

 

Level 2 Area B Furnishing Plan

 

5/7/2007

 

 

 

 

I2.05C

 

Level 2 Area C Furnishing Plan

 

5/7/2007

 

 

 

 

I2.05D

 

Level 2 Area D Furnishing Plan

 

5/7/2007

 

 

 

 

I2.05E

 

Level 2 Area E Furnishing Plan

 

5/7/2007

 

 

 

 

I2.10A

 

Level 1 Area A Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.10B

 

Level 1 Area B Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.10C

 

Level 1 Area C Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.10D

 

Level 1 Area D Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.10E

 

Level 1 Area E Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.11A

 

Level 2 Area A Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.11B

 

Level 2 Area B Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.11C

 

Level 2 Area C Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.11D

 

Level 2 Area D Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

I2.11E

 

Level 2 Area E Reflected Ceiling Plan

 

5/7/2007

 

 

 

 

 

 

LIGHTING

 

 

 

 

 

 

LC1.0

 

Site Lighting Plan and Calculations

 

5/7/2007

 

 

 

 

LC1.01.1

 

Site Landscaping Lighting Plan

 

5/7/2007

 

 

 

 

LC2.01

 

Level 1 Overall Floor Level Lighting Plan

 

5/7/2007

 

 

 

 

LC2.03

 

Level 2 Overall Floor Level Lighting Plan

 

5/7/2007

 

 

 

 

LC5.1

 

Exterior Lighting Elevation North

 

5/7/2007

 

 

 

 

LC5.2

 

Exterior Lighting Elevation South

 

5/7/2007

 

 

 

 

LC5.30

 

Exterior Lighting Elevation West

 

5/7/2007

 

 

 

 

LC5.40

 

Exterior Lighting Elevation East

 

5/7/2007

 

 

 

 

 

 

AUDIO / VIDEO

 

 

 

 

 

 

TA0.00

 

Symbol List, Cable Schedule, Sheet Index

 

5/7/2007

 

 

 

 

TA0.01

 

Lounge Video & Control System - A/V

 

5/7/2007

 

 

 

 

TA0.02

 

Lounge Audio One Line - A/V

 

5/7/2007

 

 

 

 

TA1.10A

 

Area A First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.10B

 

Area B First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.10C

 

Area C First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.10D

 

Area D First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.10E

 

Area E First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.20A

 

Area A Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.20B

 

Area B Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.20C

 

Area C Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.20D

 

Area D Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA1.20E

 

Area E Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


 

Sheet No.

 

Sheet Title/Description

 

Original 
Issue Date

 

DD Addendum  
Issue date

 

Structural 
Update

TA2. 10A

 

Area A First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 10B

 

Area B First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 10C

 

Area C First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 10D

 

Area D First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 10E

 

Area E First Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 20A

 

Area A Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 20B

 

Area B Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 20C

 

Area C Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 20D

 

Area D Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

TA2. 20E

 

Area E Second Floor Plan - A/V

 

5/7/2007

 

 

 

 

 

 

TELECOM

 

 

 

 

 

 

T0.00

 

Symbol List, Cable Schedule, Sheet Index

 

5/7/2007

 

 

 

 

T0.10

 

Overall First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T0.30

 

Overall Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

TS1.01

 

Telecom Site Plan

 

5/7/2007

 

 

 

 

T2.10A

 

Area A First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.10B

 

Area B First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.10C

 

Area C First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.10D

 

Area D First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.10E

 

Area E First Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.20A

 

Area A Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.20B

 

Area B Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.20C

 

Area C Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.20D

 

Area D Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T2.20E

 

Area E Second Floor Plan - Telecomm

 

5/7/2007

 

 

 

 

T4.00

 

Area E Enlarged Main Telecomm 2nd Level

 

5/7/2007

 

 

 

 

T4.01

 

Enlarged Telecomm Plans

 

5/7/2007

 

 

 

 

 

 

SPECIFICATIONS

 

 

 

 

 

 

07.0030.F00

 

Dubuque FPR 5.02.2007

 

 

 

5/25/2007

 

 

9950

 

Plantings

 

 

 

5/25/2007

 

 

9950

 

Site Furniture

 

 

 

5/25/2007

 

 

DD Spec.

 

Design Development Spec 2007-05-11

 

 

 

5/25/2007

 

 

FPR

 

FPR Drawings 5-7-07

 

 

 

5/25/2007

 

 

VT Spec

 

Vertical Transportation Spec 2007-05-11

 

 

 

5/25/2007

 

 

 

Diamond Jo Casino Drawing Index - EXHIBIT E

 

9/25/2007

 

--------------------------------------------------------------------------------


Exhibit G

 

ACORDTM             CERTIFICATE OF LIABILITY INSURANCE

 

OP ID 65
CONCON1

DATE (MM/DD/YYYY)
10/03/07

PRODUCER
Cottingham & Butler, Inc.
300 SECURITY BUILDING PO BX 28
DUBUQUE IA 52001
Phone: 563-587-5000      Fax: 563-583-7339

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATIon ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW

INSURED

 

INSURERS AFFORDING COVERAGE

NAIC #

 

 

insurer A:     Zurich American

16535

 

 

INSURER B:     American Guarantee & Liability

26247

Conlon Construction Company

insurer C:      Phoenix Insurance Compay

25623

Po Box 3400, 1100 Rockdale Rd.

INSURER D:

 

Dubuque IA 52001

INSURER E:

 

 

 

 

COVERAGES

 

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

 

ADD’L
INSRD

 

TYPE OF INSURANCE

 

POLICY NUMBER

 

POLICY EFFECTIVE
DATE (MM/DD/YY)

 

POLICY EXPIRATION
DATE (MM/DD/YY)

 

LIMITS

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

EACH OCCURRENCE

 

$

2000000

 

 

 

 

x  COMMERCIAL GENERAL LIABILITY

 

GLO 9138471-01

 

07/01/07

 

07/01/08

 

DAMAGE TO RENTED PREMISES (Ea occurence)

 

$

1000000

A

 

 

 

oo        CLAIMS MADE        x  OCCUR

 

 

 

 

 

 

 

MED EXP (Any one person)

 

$

10000

 

 

 

 

o

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

 

$

2000000

 

 

 

 

o

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

 

$

4000000

 

 

 

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

 

$

4000000

 

 

 

 

o    POLICY      x    PROJECT      o    LOC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT
(Ea accident)

 

$

1000000

A

 

 

 

x

ANY AUTO

 

BAP 9138472-01

 

07/01/07

 

07/01/08

 

BODILY INJURY
(Per person)

 

$

 

 

 

 

 

o

ALL OWNED AUTOS

 

 

 

 

 

 

 

BODILY INJURY
(Per accident)

 

$

 

 

 

 

 

x

SCHEDULED AUTOS

 

 

 

 

 

 

 

PROPERTY DAMAGE
(Per accident)

 

$

 

 

 

 

 

x

HIRED AUTOS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

Hrd Auto Phys Dam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$100 Comp/$250Coll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARAGE LIABILITY

 

 

 

 

 

 

 

AUTO ONLY - EA ACCIDENT

 

$

 

 

 

 

o

ANY AUTO

 

 

 

 

 

 

 

OTHER THAN

EA ACC

 

$

 

 

 

 

o

 

 

 

 

 

 

 

AUTO ONLY:

AGG

 

$

 

 

 

 

EXCESS/UMBRELLA LIABILITY

 

 

 

 

 

 

 

EACH OCCURRENCE

 

$

 10,000,000

B

 

 

 

x  OCCUR

o  CLAIMS MADE

 

AUC9138485-00

 

07/01/07

 

07/01/08

 

AGGREGATE

 

$

 10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

o  DEDUCTIBLE

 

 

 

 

 

 

 

 

 

$

 

 

 

 

o  RETENTION

$

 

 

 

 

 

 

 

 

 

$

 

 

WORKERS COMPENSATION AND EMPLOYERS’

 

 

 

 

 

 

 

x 

WC STATUTORY LIMITS

o

OTHER

 

 

 

 

LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

 

WC9138473-01

 

07/01/07

 

07/01/08

 

E.L. EACH ACCIDENT

 

$

 1000000

 

 

If yes, describe under

 

 

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

 

$

 1000000

 

 

SPECIAL PROVISIONS below

 

 

 

 

 

 

 

E.L. DISEASE - POLICY LIMIT

 

$

 1000000

C

 

OTHER Property

 

QT660140D6028PHX07

 

07/01/07

 

07/01/08

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT / SPECIAL PROVISIONS

--------------------------------------------------------------------------------

*Except for nonpayment of premium. The certificate holder is additional insured
on the general liability policy and the auto liability policy. A waiver of
subrogation is included in favor of the certificate holder in regards to the
workers compensation policy, auto liability policy and the general liability
policy on a primary and non-contributory basis.

 

CERTIFICATE HOLDER

CANCELLATION

DIJ0IAI

Diamond Jo, LLC
DBA Diamond Jo Casino
3rd St Harbor
P. O. Box 1750
Dubuque IA 52004-1750

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL *30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE
NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.
AUTHORIZED REPRESENTATIVE

/s/ John J. Ottevi

ACORD 25 (2001/08)

© ACORD CORPORATION 1988

 

--------------------------------------------------------------------------------


 

IMPORTANT

 

If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).

 

If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,
certain policies may require an endorsement. A statement on this certificate
does not confer rights to the certificate holder in lieu of such endorsement(s).

 

DISCLAIMER

 

The Certificate of Insurance on the reverse side of this form does not
constitute a contract between the issuing insurer(s), authorized representative
or producer, and the certificate holder, nor does it affirmatively or negatively
amend, extend or alter the coverage afforded by the policies listed thereon.

 

ACORD 25 (2001/08)

--------------------------------------------------------------------------------